Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 03/31/22.
Claims 21-22 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 21-22 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Timm et al. (2008/0308604).
	Regarding claim 21, Timm discloses a surgical attachment assembly configured to be operably attached to a surgical robot (para. 118, 133, 147), wherein said surgical attachment assembly comprises: a housing (5), comprising: an attachment portion (24) configured to be mounted to the surgical robot (inherently disclosed in para. 118, 133, 147; and a drive system (motor; para. 147) configured to transmit rotary motions; an elongate shaft (20) defining a longitudinal axis; a fastener cartridge (231; Fig. 2), comprising: a cartridge body (231) including a distal end; and fasteners (350; Fig. 6) removably stored in said cartridge body, wherein said fasteners are arranged in at least two spaced fastener lines (Fig. 6); a drive input (gear system; Figs. 17-21, 83) configured to rotate in response to said rotary motions; a plurality of fastener deploying surfaces (161a, 161b; Fig. 6), wherein each said fastener deploying surface comprises a camming surface (Fig. 6); a firing member (157; fig. 2) movable distally toward said distal end; and an actuation cable (Figs. 15-17) operably interfacing with said drive input, wherein said actuation cable is configured to translate longitudinally in response to the rotation of said drive input, wherein said actuation cable is configured to drive said fastener deploying surfaces by said firing member interacting with said camming surfaces, and wherein said plurality of fastener deploying surfaces are configured to sequentially eject said fasteners as said firing member translates longitudinally.
	Regarding claim 22, Timm discloses a surgical attachment assembly configured to be operably attached to a surgical robot (para. 118, 133, 147), wherein said surgical attachment assembly comprises: a housing (5), comprising: an attachment portion (24) configured to be mounted to the surgical robot (para. 118, 133, 147); and a drive system (i.e. motors; para. 147) configured to generate rotary motions; an elongate shaft (20) defining a longitudinal axis; a fastener cartridge (231; fig. 2) comprising a plurality of fasteners (350) removably stored therein, wherein said plurality of fasteners are arranged in at least two spaced fastener lines (Fig. 6); a drive shaft (5060) configured to rotate in response to said rotary motions (Fig. 73A); a plurality of fastener deploying surfaces (161a, 161b), wherein each said fastener deploying surface comprises a camming surface; and an actuation member (nut 5050) operably interfacing with said drive shaft, wherein said actuation member is configured to translate longitudinally in response to the rotation of said drive shaft (para. 223), wherein said actuation member is configured to drive said plurality of fastener deploying surfaces by interacting with said camming surfaces, and wherein said plurality of fastener deploying surfaces are configured to sequentially eject said plurality of fasteners as said actuation member translates longitudinally.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731